      Case 2:17-cv-02547-DDC-TJJ Document 214 Filed 07/24/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                     Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.


KENDRA ROSS,

               Plaintiff,
                                                     Case No. 19-2091-DDC-TJJ
v.

THE PROMISE KEEPERS,
INC., et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       The Clerk of the Court duly has provided the court with three documents submitted by a

movant named Rodney Dale Class. One appears to be an entry of appearance in the case Ross v.

The Promise Keepers, Inc., No. 2:19-CV-2091-DDC-TJJ (D. Kan. Feb. 15, 2019). The second

document purports to commission Mr. Class as a “Private Attorney General,” “Qualified

Criminal Investigator,” “Federal Witness,” and “Bounty Hunter.” And, the third document is a

copy of Federal Rule of Appellate Procedure 45, printed from an online source. All three

submissions are attached as Exhibits 1, 2, and 3 to this Order.

       The court construes Mr. Class’s submissions as attempting to enter his appearance as

counsel for defendants The Promise Keepers and The Value Creators. See Ex. 1 at 3 (“Whereas
        Case 2:17-cv-02547-DDC-TJJ Document 214 Filed 07/24/19 Page 2 of 3




the Promise Keepers and Value Creators are a class of people without Counsel . . . I class,

Rodney-Dale enter my appearance for case # . . . 19-CV-02091-DDC-TJJ . . . .”). But, these

defendants are business organizations—specifically, corporations and limited liability

companies. And generally, in federal court, only an attorney admitted as a member of this

court’s bar may represent a business organization. Harrison v. Wahatoyas, L.L.C., 253 F.3d 552,

556 (10th Cir. 2001) (citing Flora Constr. Co. v. Fireman’s Fund Ins. Co., 307 F.2d 413, 414

(10th Cir. 1962) (“The rule is well established that a corporation can appear in a court of record

only by an attorney at law.”)); Tal v. Hogan, 453 F.3d 1244, 1254 n.8 (10th Cir. 2006)

(collecting cases). Mr. Class isn’t admitted to practice before our court. Accordingly, he cannot

enter his appearance for the business organizations who are defendants in this case. If

defendants wish to seek representation, they must select a properly admitted member of this

court’s bar. See Perry v. Stout, No. 00-2411, 2001 WL 1158997, at *1 (10th Cir. Sept. 28, 2001)

(citing 28 U.S.C. § 1654 (“parties may plead and conduct their own cases personally or by

counsel”)).

        The court attaches these documents to this Order but directs the Clerk not to file them

individually as docketed entries in the CM/ECF record of this case.

        IT IS THEREFORE ORDERED BY THE COURT THAT the Clerk of the Court is

directed not to file the attached documents from Rodney Dale Class as part of the docket in this

case.

        IT IS FURTHER ORDERED BY THE COURT THAT the Clerk of the Court is

directed to mail a copy of this Order to Rodney Dale Class at the address he has provided in

Exhibit 1.

        IT IS SO ORDERED.



                                                 2
Case 2:17-cv-02547-DDC-TJJ Document 214 Filed 07/24/19 Page 3 of 3




Dated this 24th day of July, 2019, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      3
